Exhibit 10.2


RAVEN INDUSTRIES, INC.
2019 EQUITY INCENTIVE PLAN


Restricted Stock Unit Award Agreement


        Raven Industries, Inc. (the “Company”), pursuant to its 2019 Equity
Incentive Plan (the “Plan”), hereby grants an award of Restricted Stock Units to
you, the Participant named below. The terms and conditions of this Award are set
forth in this Restricted Stock Unit Award Agreement (the “Agreement”),
consisting of this cover page and the Terms and Conditions on the following
pages, and in the Plan document, a copy of which has been provided to you. Any
capitalized term that is used but not defined in this Agreement shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.



Name of Participant: [_______________________]Number of Restricted Stock Units:
[_______]Grant Date:  __________, 20__Vesting:
Vesting Date






Number of Restricted Stock Units that Vest









By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have received and reviewed these documents and that they set forth the entire
agreement between you and the Company regarding this Award of Restricted Stock
Units.


PARTICIPANT: RAVEN INDUSTRIES, INC.




         By:______________________________________
        Title:_____________________________________







--------------------------------------------------------------------------------

Exhibit 10.2
Raven Industries, Inc.
2019 Equity Incentive Plan
Restricted Stock Unit Award Agreement


Terms and Conditions


1. Grant of Restricted Stock Units. The Company hereby confirms the grant to
you, as of the Grant Date and subject to the terms and conditions in this
Agreement and the Plan, of the number of Restricted Stock Units specified on the
cover page of this Agreement (the “Units”). Each Unit represents the right to
receive one Share of the Company’s common stock. Prior to their settlement or
forfeiture in accordance with the terms of this Agreement, the Units granted to
you will be credited to an account in your name maintained by the Company. This
account shall be unfunded and maintained for book-keeping purposes only, with
the Units simply representing an unfunded and unsecured contingent obligation of
the Company.


2. Restrictions Applicable to Units. Neither this Award nor the Units subject to
this Award may be sold, assigned, transferred, exchanged or encumbered,
voluntarily or involuntarily, other than (i) a transfer upon your death in
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan, or (ii) pursuant to a domestic relations order. Following any such
transfer, this Award shall continue to be subject to the same terms and
conditions that were applicable to this Award immediately prior to its transfer.
Any attempted transfer in violation of this Section 2 shall be void and without
effect. The Units and your right to receive Shares in settlement of the Units
under this Agreement shall be subject to forfeiture as provided in Section 5
until satisfaction of the vesting conditions set forth in Section 4.


3. No Shareholder Rights. The Units subject to this Award do not entitle you to
any rights of a holder of the Company’s common stock. You will not have any of
the rights of a shareholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you upon
settlement of the Units as provided in Section 6.
4. Vesting of Units. For purposes of this Agreement, “Vesting Date” means any
date, including the scheduled Vesting Date specified on the cover page of this
Agreement, on which Units subject to this Agreement vest as provided in this
Section 4.


(a)Scheduled Vesting. If you remain a Service Provider continuously from the
Grant Date specified on the cover page of this Agreement, then the Units will
vest on the Vesting Date specified in the Vesting Schedule.


(b)Accelerated Vesting. The vesting of outstanding Units will be accelerated or
continued under the circumstances provided below:


(1)Death. If your Service terminates prior to the Vesting Date due to your
death, then a pro rata portion (based on the number of complete months during
which you were a Service Provider since the Grant Date as a percentage of the
number of months in the vesting period of the Units shall vest as of such
termination date.


2

--------------------------------------------------------------------------------



(2)Retirement. If your Service terminates prior to the Vesting Date due to your
Retirement (as defined below), then a pro rata portion (based on the number of
complete months during which you were a Service Provider since the Grant Date as
a percentage of the number of months in the vesting period of the Units shall
vest as of such termination date. For purposes of this Agreement, “Retirement”
means voluntarily terminating Service with the Company at least one year after
the Grant Date on the first day of any month at a time when the sum of
Participant’s age and years of Service with the Company equals or exceeds 80.


(3)Termination Without Cause. If your Service is terminated by the Company
without Cause prior to the Vesting Date, then a pro rata portion (based on the
number of complete months during which you were a Service Provider since the
Grant Date as a percentage of the number of months in the vesting period of the
Units shall vest as of such termination date.


(4)Change in Control. All unvested Units shall vest in full upon the occurrence
of a Change in Control that occurs while you continue to be a Service Provider.


5. Effect of Termination of Service. Except as otherwise provided in accordance
with Section 4(b) above, if you cease to be a Service Provider, you will forfeit
all unvested Units.


6. Settlement of Units. After any Units vest pursuant to Section 4, the Company
shall, as soon as practicable (but no later than the 15th day of the third
calendar month following the Vesting Date), cause to be issued and delivered to
you (or to your personal representative or your designated beneficiary or estate
in the event of your death, as applicable) one Share in payment and settlement
of each vested Unit. Delivery of the Shares shall be effected by the issuance of
a stock certificate to you, by an appropriate entry in the stock register
maintained by the Company’s transfer agent with a notice of issuance provided to
you, or by the electronic delivery of the Shares to a brokerage account with
Merrill Lynch, or such other broker as may be determined in Company’s sole
discretion, and shall be subject to the tax withholding provisions of Section 8
and compliance with all applicable legal requirements as provided in Section
16(c) of the Plan, and shall be in complete satisfaction and settlement of such
vested Units. The Company will pay any original issue or transfer taxes with
respect to the issue and transfer of Shares to you pursuant to this Agreement,
and all fees and expenses incurred by it in connection therewith. If the Units
that vest include a fractional Unit, the Company shall round the number of
vested Units to the nearest whole Unit prior to issuance of Shares as provided
herein.


7. Dividend Equivalents. If the Company pays cash dividends on its Shares while
any Units subject to this Agreement are outstanding, then on each dividend
payment date a dividend equivalent dollar amount equal to the number of Units
credited to your account pursuant to this Agreement as of the dividend record
date times the dollar amount of the cash dividend per Share shall be deemed
reinvested in additional Units as of the dividend payment date and such
additional Units shall be credited to your account. The number of additional
Units so credited shall be determined based on the Fair Market Value of a Share
on the dividend payment date. Any additional Units so credited will be subject
to the same terms and conditions, including the timing of vesting and
settlement, applicable to the underlying Units to which the dividend equivalents
relate.


8. Tax Consequences and Withholding. No Shares will be delivered to you in
settlement of vested Units unless you have made arrangements acceptable to the
Company for payment of any federal, state, local or foreign withholding taxes
that may be due as a result of the delivery of the Shares. You hereby authorize
the Company (or any Affiliate) to satisfy the tax obligations by withholding a
number of Shares that would otherwise be issued to you in settlement of the
Units and that have a fair market value
3

--------------------------------------------------------------------------------



equal to the amount of such tax obligation, and otherwise agree to satisfy such
obligations in accordance with the provisions of Section 14 of the Plan.
9. Notices. Every notice or other communication relating to this Agreement shall
be in writing and shall be mailed to or delivered (including electronically) to
the party for whom it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided. Unless and until some other address is so designated, all notices or
communications by you to the Company shall be mailed or delivered to the
Company, to the attention of its General Counsel and Vice President, Corporate
Secretary at Raven Industries, Inc., P.O. Box 5107, Sioux Falls, South Dakota
57117-5107, lee.magnuson@ravenind.com, and all notices or communications by the
Company to you may be given to you personally or may be mailed or, if you are
still a Service Provider, emailed to you at the address indicated in the
Company's records as your most recent mailing or email address.
10. Additional Provisions.
(a) No Right to Continued Service. This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.


(b) Governing Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.


(c) Governing Law.  This Agreement, the parties’ performance hereunder, and the
relationship between them shall be governed by, construed, and enforced in
accordance with the laws of the State of South Dakota, without giving effect to
the choice of law principles thereof.


(d) Severability. The provisions of this Agreement shall be severable and if any
provision of this Agreement is found by any court to be unenforceable, in whole
or in part, the remainder of this Agreement shall nevertheless be enforceable
and binding on the parties. You also agree that any trier of fact may modify any
invalid, overbroad or unenforceable provision of this Agreement so that such
provision, as modified, is valid and enforceable under applicable law.


(e) Binding Effect. This Agreement will be binding in all respects on your
heirs, representatives, successors and assigns, and on the successors and
assigns of the Company.


(f) Section 409A of the Code. The award of Units as provided in this Agreement
and any issuance of Shares or payment pursuant to this Agreement are intended to
either be exempt from Section 409A of the Code under the short-term deferral
exception specified in Treas. Reg. § 1.409A-l(b)(4) or to comply with Section
409A.


(g) Electronic Delivery and Acceptance. The Company may deliver any documents
related to this Restricted Stock Unit Award by electronic means and request your
acceptance of this Agreement by electronic means. You hereby consent to receive
all applicable documentation by electronic delivery and to participate in the
Plan through an on-line (and/or voice activated) system established and
maintained by the Company or the Company’s third-party stock plan administrator.


4

--------------------------------------------------------------------------------



By signing the cover page of this Agreement or otherwise accepting this
Agreement in a manner approved by the Company, you agree to all the terms and
conditions described above and in the Plan document.
5